TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 16, 2015



                                      NO. 03-14-00399-CV


         Law Office of Larry Laden, Larry Laden, P.C.; Larry Laden, Individually;
                        and Clay Boulware, Individually, Appellants

                                                 v.

                                     Alysa Baker, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on January 8, 2014. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellants shall pay all costs relating to this appeal, both in this Court and the court

below.